CALOGERO, C.J.,
dissenting.
hi dissent from the majority’s per cu-riam reversal and reinstatement of the district court’s granting of GrayStar’s motion for summary judgment at this stage of the proceedings and by this means. I am of the view that this action should not be taken summarily and simply upon GrayS-tar’s application for writs, but rather, if appropriate, only after granting the writ, entertaining oral argument, and rendering an opinion and judgment of the court. I would therefore simply grant the writ and docket for oral argument.